Morrill, O. J.
—Mrs. O’Haley instituted suit against her husband for a divorce, and also applied for alimony. The judge allowed $15 per month for alimony. On the trial for divorce the jury negatived her charges, and the divorce was not granted.
It seems that the alimony was not paid, and the matter in controversy is, whether, under the circumstances, an execution in favor of the wife against her husband ought to be issued for the amount ordered to be paid.
Order for alimony in the first instancé was granted, because the presumptions were that the applicant stated facts. And after the verdict of the jury removed this presumption, and thus made it appear that the order had been granted in consequence of false representations, it was the duty of the court to rescind and nullify not only the order so issued, but all the consequences thereof.
The case of Wright v. Wright, 6 Tex., 29, contains principles that are decisive in this case.
Adopting-the points therein decided as law, of which we have no doubt, the judge erred in directing the amount decreed for alimony to be collected by execution. Wherefore the judgment is reversed, and cause
Dismissed.